3-2~eo/^
                          12thCoulofAEDeaSsDistrict

                                    -9 2015




 "7>?ar OJsfkj Vjens^, frU ho ^ UVL-b-oi:


                                                              )sS a.
"LimA. S^)3f L7v\fq>, cjo c cj\W7^.aU3 iawo fv ia^/cx inn u
pc-<3^?ocp/vy ayvc^ J-tib^&3
                         \a-i5-oookD-c&
                    IN   THE   TWELFTH   CIRCUIT      COURT OF   APPEALS




IN RE,     Donald Adkins,
            Petitioner                         §             Cause   No.



                                                                        FILED IN COURT OF APPEALS
                                                                          12th Court of Appeals District
                         -PETITION   FOR   A   WRIT    OF   MANDAMUS-


                                                                                MAR -9 2015
     To the Honorable Judges of said Court,

1. On August 4, 2011 Notification of Pending chalrcg^^J^Bg,^
     known to Petitioner and, Petitioner requested his Attorneyy '
     Steve Smith to envoke Speedy Trial Rights on Sabine County,
     Texas.

2.   There is no Document evidence in possession of Petitioner.
3.   On the date of October 17 and November 20th,                       2012,   the Peti
     tioner sent to Sabine County Court a notice for Speedy Trial
     and    Bench    Warrant.

4.   The Court never responded to #3 above.
5.   On December 16th, 2013 Petitioner filed (mailed) a Motion to
     Dismiss Pending Charges, Complaints, Indictments...et cetra.
6.   The Courts of Sabine County never responded.
7.   On January 17th, 2014 a letter to tne Clerk of the Court of
     Sabine County, Texas... explained actions priorly taken by
     Petitioner and no response was provided and, Petitioner re
     quested status.
8.   On February 19th, 2014, a letter explaining the above 1-7 of
     this Petition was mailed to "Honorable Judge, Mitchell of
     Sabine County, Texas and requested assistance in the interest
     of Justice...and           as of this     date there has        been no response.

9.   Within Nos.         1-8 herein,      Petitioner directed his right to               a
     Speedy Trial and Rights secured by Federal Constitutional Law.
10. Petitioner, under State and Federal Law, gave Notice in Wri
     ting through his Document filed with the Courts (nailed) of
     Sabine County, Texas.




                                         Page 1 of 2
«5
     11.   The Holders placed on Petitioner in        his Prison Placement-
           classification Screen- prevents proper review of               Parole and
           Institutional Security levels for Privileges and Parole con
           sideration.


                                   REQUEST FOR RELIEF:



           Petitioner, being incarcerated in this Court's Jurisdiction,
     requests that a "Writ of Mandamus" oe issued against the State of
     Texas, County of         Sabine...to Dismiss with Prejudice any and all
     causes,     complaints, indictments - et cetera... Known to and/or
     unknown to the Petitioner by way of Dismissal with Prejudice and
     an "ORDER" to direct the Texas Department of Criminal Justice (TDCJ)
     to have ail holds removed from the Petitioner's Classification
     Screen, and any other Factoring Documents,             Data Systems et-cetera.
           It is furhter requested that all costs,           fees,     and other ex
     penses of this action be waived and/or charged to tne State of
     Texas,     Sabine county.
           It is further requested,      if said Writ is denied...That a re
     quest for a Certificate of Appealability be issued.
           It   is so prayed.


                                                     Respectfully Submitted,


                                                      JriaTd Adkfns,      Pro Se
                                                     #1792685
                                                     Ramsey 1 Unit
                                                     1100   FM   655
                                                     Rosharon,       Texas 77583

         I do hereby Certify that a Complete and Accurate copy of the
     foregoing 2 pages were sent to the Clerk of the Court, Sabine County,
     Texas, and the Prosecutor's Office oy U.S. Mail on tnis the c^H^y
     day of March,     2015


                                                     Donald Adkins,        Pro   Se




                                       Page 2 of 2